NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


DARRIN C. LAVINE and GREGORY R.              )
WILSON,                                      )
                                             )
              Appellants,                    )
                                             )
v.                                           )      Case No. 2D17-3294
                                             )
R.P. FUNDING, INC.; MORTGAGE                 )
ELECTRONIC REGISTRATION                      )
SYSTEMS, INC.; WELLS FARGO BANK,             )
N.A.; and GOVERNMENT NATIONAL                )
MORTGAGE ASSOCIATION,                        )
                                             )
              Appellees.                     )
                                             )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for Polk
County; Ronald A. Herring, Senior Judge.

Kelley A. Bosecker, St. Petersburg
(withdrew after briefing), for Appellants.

Darrin C. Lavine and Gregory R. Wilson,
pro se.

Sara F. Holladay-Tobias, Emily Y.
Rottmann, and C.H. Houston, III of
McGuireWoods LLP, Jacksonville, for
Appellees Wells Fargo Bank, N.A.,
Mortgage Electronic Registration Systems,
Inc., and Government National Mortgage
Association.
No appearance for Appellee R.P. Funding,
Inc.



PER CURIAM.


            Affirmed.


KELLY, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                       -2-